Case 1:18-cr-00131-PAB Document 45 Filed 02/05/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 18-cr-00131-PAB

UNITED STATES OF AMERICA,

              Plaintiff,

v.

ERSKINE TAIWAN JOHNSON
           Defendant.
_____________________________________________________________________

                 DEFENDANT’S STATEMENT IN SUPPORT
                 OF WITHDRAWING HIS PLEA OF GUIILTY
_____________________________________________________________________


       Defendant Erskine Johnson (“Mr. Johnson”), through undersigned counsel,

respectfully submits his statement in support of withdrawing his plea of guilty. In

support, Defendant states:

       1.     Federal Rules of Criminal Procedure (11)(d)(2)(B) permits withdraw of a

guilty plea prior to sentencing for “fair and just reason[s].”

       2.     The government has filed a Response to Defendant’s Withdrawal Motion

[ECF No. 40]. In that pleading, the government concedes that fair and just reason exist

here to warrant withdrawal of the plea. However, the government requests that the

Court further advise Defendant that he might be facing higher sentencing consequences

should defendant’s motion to withdraw the plea be granted.

       3.     As the government notes, Courts should consider various factors set forth

by the 10th Circuit in evaluating whether to permit withdrawal of a plea. See United
Case 1:18-cr-00131-PAB Document 45 Filed 02/05/19 USDC Colorado Page 2 of 3




States v. Yazzie, 407 F.3d 1139, 1142 (10th Cir. 2005) and United States v. Carr, 80

F.3d 413, 421 n.5 (10th Cir. 1996).

       4.     Defendant agrees with the government analysis of those 10th Circuit

cases, acknowledges that he might face a higher guideline range as a result of his

decision to withdraw his guilty plea and plea instead to the indictment, and still wishes to

plea to the indictment instead.

                                          Respectfully submitted,

                                          VIRGINIA L. GRADY
                                          Federal Public Defender



                                          s/ Edward R. Harris
                                          Edward R. Harris
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Edward_Harris@fd.org
                                          Attorney for Defendant




                                             2
Case 1:18-cr-00131-PAB Document 45 Filed 02/05/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE


      I hereby certify that on February 5, 2019, I electronically filed the foregoing

                      DEFENDANT’S STATEMENT IN SUPPORT
                      OF WITHDRAWING HIS PLEA OF GUIILTY

with the Clerk of Court using the CM/ECF system which will send notification of such filing
to the following e-mail addresses:

Jason Antoine St. Julien, Assistant United States Attorney
       Jason.St.Julien@usdoj.gov


and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

Erskine Taiwan Johnson     via U.S. mail



                                           s/ Edward R. Harris
                                           Edward R. Harris
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           Edward_Harris@fd.org
                                           Attorney for Defendant




                                             3
